Citation Nr: 0513645	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for residuals of a right 
ankle fracture.

Entitlement to service connection for a left ankle disorder.

Entitlement to service connection for carpal tunnel syndrome 
of the left wrist.

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for a neck disorder.

Entitlement to service connection for a back disorder.

Entitlement to service connection for a left foot disorder.

Entitlement to service connection for a right foot disorder.

Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to neck and back disorders.

Entitlement to service connection for a rib disorder 
involving the cartilage and sternum.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO).  That decision denied all the issues currently 
on appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record reasonably shows that residuals of 
a right ankle fracture had their origins during service.

3.  The evidence of record does not reasonably show that the 
veteran has current diagnoses related to:  a left ankle 
disorder, bilateral carpal tunnel syndrome, a neck disorder, 
a back disorder, a left foot disorder, a right foot disorder 
or a left shoulder disorder.

4.  The evidence of record does not reasonably show that 
bilateral hearing loss had its origins during service, or for 
many years thereafter.

5.  The evidence of record does not reasonably show that a 
rib disorder may be related to the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle fracture were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A left ankle disorder, bilateral carpel tunnel syndrome, 
bilateral hearing loss, a neck disorder, a back disorder, a 
left foot disorder, a right foot disorder, a left shoulder 
disorder and a rib disorder were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in January 2003, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, the SOC included a summary of the evidence that 
had been obtained and considered.  The SOC also included the 
requirements that must be met to establish service 
connection.  The basic elements for establishing service 
connection have remained unchanged during the pendency of 
this appeal.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran in January 2003 before the June 
2003 RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  By various informational letters, 
an SOC, and the accompanying notice letter, the AOJ satisfied 
the fourth element of the notice requirements.

The Board also finds that all relevant facts have been 
properly developed, and that the RO has obtained, or 
attempted to obtain, all evidence necessary for equitable 
resolution of the issues.  The Board is aware that the 
veteran's service medical records are not associated with the 
claims folder.  It was noted that a request was made to the 
National Personnel Records Center (NPRC) asking for the 
veteran's service medical records in January 2003.  A 
response received in February 2003 reported that the 
veteran's file did not contain any service medical records.  
The veteran stated that his Congressional Representative made 
an inquiry to NPRC on his behalf and was informed that the 
records were at the RO.  The veteran was informed in a March 
2003 letter that his service medical records could not be 
located.  The RO informed him that he could submit any copies 
of such records or supporting documentation regarding any 
treatment he may have received during service.  An April 2003 
memo to the file included a formal finding that the veteran's 
service medical records were unavailable, all efforts to 
obtain such records were exhausted and further efforts to 
obtain them were futile.  The veteran reported that his 
Congressional Representative had been informed by NPRC that 
the veteran's service medical records were at the RO.  Where 
a veteran's service medical records are missing, the 
obligation to explain findings and conclusions, and to 
carefully consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records are not available for review.  As 
noted above, the Board is mindful of the need to develop the 
record if possibly perceived as helpful to the veteran's 
claims, and to extend our consideration in resolving any 
existing reasonable doubt in favor of the veteran.  See 
O'Hare, 1 Vet. App.  at 367.

The veteran's service medical records indicated that the 
veteran's military occupational specialty (MOS) was that of 
administrative technician, administrative management.

A March 1982 employee physical noted that the veteran 
indicated "no" when asked if he had ever experienced any of 
the following: chest pain; back disorder or back injury; 
arthritis of any kind; or injuries.  His physical examination 
was noted to be normal.  A chest x-ray taken at that time was 
interpreted as being normal.

A November 1985 employee physical noted that the veteran 
indicated "no" when asked if he had ever experienced any of 
the following:  pain or pressure in the chest; swelling of 
the ankles; arthritis or rheumatism; back trouble; or any 
serious injuries.  The veteran's examination was noted to be 
normal.

A November 1987 private treatment note indicated that the 
veteran complained of a dull, midsternal chest pain.  He 
reported no particular injury or anxiety, which would have 
caused the pain.  The diagnosis was chest pain, probably 
musculoskeletal.  No history was reported with regard to the 
chest pain, and no comments were made regarding its etiology.

An April 1989 employee physical noted that the veteran 
indicated "no" when asked if he had ever experienced any of 
the following:  pain or pressure in the chest; swelling of 
the ankles; arthritis or rheumatism; back trouble; or any 
serious injuries.  The veteran's examination was noted to be 
normal.

A November 1992 employee physical noted that the veteran 
indicated "no" when asked if he had ever experienced any of 
the following:  pain or pressure in the chest; swelling of 
the ankles; arthritis or rheumatism; back trouble; or any 
serious injuries.  The veteran did complain of occasional 
back pain, but did not report any history regarding such 
pain.  The veteran's examination was largely normal with mild 
bilateral high frequency hearing loss noted.  No comments 
were made regarding the etiology of the veteran's hearing 
loss.

An August 1995 employee physical noted that the veteran 
indicated "no" when asked if he had ever experienced any of 
the following:  pain or pressure in the chest; swelling of 
the ankles; arthritis or rheumatism; back trouble; or any 
serious injuries.  The veteran did complain of recurrent pain 
in the left lower rib cage since 1994.  He stated that 
treatment was rendered to rule out cardiac etiology and he 
was treated for a "cartilage infection."  No comments were 
offered regarding the etiology of this "infection."

A May 1996 employee physical noted that the veteran indicated 
"no" when asked if he had ever experienced any of the 
following:  swelling of the ankles; arthritis or rheumatism; 
or any serious injuries.  He did report experiencing chest 
pain or pressure and back trouble.  He reported pain in the 
right chest that worsened with stretching the right arm.  He 
also indicated he had a long history of pain in his back with 
overuse.  He was diagnosed with a recurrent costochondrial 
inflammation.  There were no comments regarding the etiology 
of this diagnosis.

An October 1999 VA treatment note reflected complaints of 
recurrent ankle pain.  The veteran stated he had a history of 
a severe sprain in 1969, which required splinting.  A 
November 1999 VA orthopedic consult noted that the veteran 
was referred to evaluation of the right ankle.  The veteran 
reported a medial ankle sprain 30 years prior with 
intermittent problems since.  An x-ray was interpreted as 
showing medial joint space narrowing and loose bodies at the 
distal medial malleolus of the right ankle.  The diagnosis 
was old avulsion fracture and severe medial sprain with 
recurrent episodes of pain and disability.

A November 1999 VA treatment note reflected a diagnosis of 
mild bilateral high frequency sensorineural hearing loss.  
The veteran reported a history of noise exposure, but did not 
offer specifics regarding such exposure.  The audiologist 
noted that the veteran's hearing loss was consistent with 
cochlear damage caused by noise exposure as reported by the 
veteran.

An August 2001 private treatment note reported that the 
veteran was being seen to establish care.  He reported that 
his left shoulder had been bothering him.  The diagnosis was 
left shoulder pain.  A September 2001 private x-ray of the 
left shoulder was interpreted as showing no fracture or 
dislocation, and no erosions were identified.

A March 2002 private treatment note indicated that the 
veteran complained of neck pain.  The diagnosis was neck 
pain.  No comments regarding the history or the etiology of 
this pain was noted.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Right Ankle

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of old 
avulsion fracture and severe medial sprain with recurrent 
episodes of pain and disability.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The Board notes that the veteran's employee physicals dating 
from March 1982 to May 1996 do not refer to complaints of 
recurrent ankle pain.  However, neither do such records 
reflect complaints associated with an ankle injury that took 
place during that time period.  The October and November 1999 
VA treatment notes refer to a history of a right ankle injury 
in 1969.  Moreover, the November 1999 VA orthopedic 
consultant, after reviewing x-rays of the right ankle, made a 
diagnosis of old avulsion fracture and severe medial sprain 
with recurrent episodes of pain and disability.  Given that 
post-service treatment records do not reflect any 
intercurrent ankle injuries, the Board is resolving all doubt 
regarding the veteran's reported inservice ankle injury in 
favor of the veteran, consistent with the tenets set forth in 
O'Hare.  Accordingly, service connection for residuals of a 
right ankle fracture is granted.

Left Ankle

As noted above, in order for service connection for be 
granted, there must be evidence of record of a current 
disability for which service connection may be granted, and 
evidence linking such disability to service.  A review of the 
record reflects no findings, complaints, or treatment 
associated with the left ankle.  On employee physicals dating 
from March 1982 through May 1996 the veteran repeatedly 
denied swelling of the ankles.  VA treatment records 
reflecting treatment for the right ankle make no mention of 
the left ankle.  The Board is aware that the veteran has 
requested a VA examination.  However, such an examination 
would not assist the veteran with his current claim as there 
is no evidence of record reflecting a left ankle injury was 
documented in service, or within many years thereafter, and 
while a VA examination could potentially diagnose a current 
disability, any opinions regarding the etiology of such 
disorder, given the more than twenty years since separation 
from service, would be speculative at best.  Accordingly, 
service connection for a left ankle disorder is denied.

Bilateral Carpal Tunnel Syndrome and Bilateral Foot Disorder

A review of the record reveals no references to complaints, 
findings or treatment associated with carpal tunnel syndrome 
in either the right or left wrist, or a bilateral foot 
disorder.  Again, a VA examination is this instance would not 
be helpful in establishing a nexus between any current 
disability that might be found, and service, for reasons 
stated previously.

Bilateral Hearing Loss

The Board notes that the veteran has been diagnosed with 
bilateral hearing loss.  In addition, the Board is aware that 
there are no audiograms to document the veteran's current 
level of hearing loss.  However, the veteran was first 
diagnosed with bilateral hearing loss in November 1992, over 
ten years after service.  Moreover, while the November 1999 
VA audiologist noted that the veteran's hearing loss was 
consistent with noise exposure, such records do not reflect 
the specific noise exposure reported by the veteran.  A 
review of the veteran's service personnel records indicates 
that his MOS was an administrative technician.  There are no 
indications of record that he experienced inservice noise 
exposure.  Accordingly, service connection for bilateral 
hearing loss is denied.


Neck Disorder

A March 2002 private treatment record notes complaints of 
neck pain.  However, there is no diagnosis of an underlying 
disorder to which such complaints may be attributed.  
Moreover, other post service treatment records are silent 
with regard to complaints, findings or treatment associated 
with a neck disorder.  A VA examination in order to establish 
an underlying diagnosis would not assist the veteran as the 
initial documented complaint of neck pain was made in 2002, 
over twenty years after service, making any opinion 
attempting to link such complaints to service speculative at 
best.  Accordingly, service connection for a neck disorder is 
denied.

Back Disorder

Initial complaints of back pain are noted in a November 1992 
employee physical.  No diagnosis was made at that time.  The 
May 1996 employee physical noted a long history of back pain 
with overuse.  Beyond these references, post service 
treatment records do not reflect complaints, findings or 
treatment associated with a back disorder.  In the absence of 
a clinically identified disability that can be reasonably 
related to service, service connection for a back disorder is 
denied.

Left Shoulder Disorder

Initial complaints of left shoulder pain were noted in August 
2001.  The veteran has claimed that his left shoulder 
disorder is secondary to his neck and back disorders.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  In this instance, service connection for neck and 
back disorders is not warranted.  Accordingly, service 
connection for a left shoulder disorder, claimed as secondary 
to neck and back disorders, is also denied.

Rib Disorder

A November 1987 private treatment note indicated that the 
veteran complained of dull, midsternal chest pain.  He 
reported no history of injury or anxiety, which would have 
caused the pain.  At that time, the physician indicated his 
pain as probably musculoskeletal.  At his August 1995 
employee physical, the veteran reported recurrent left lower 
rib cage pain since 1994.  He also reported that he had been 
treated for a "cartilage infection."  His May 1996 employee 
physical notes recurrent right chest pain, which worsens when 
the veteran stretches his right arm.  The diagnosis was 
recurrent costochondrial inflammation.  The Board notes that 
while the veteran has recurrent complaints of chest pains 
with a diagnosed underlying disorder, such disorder has not 
been related to the veteran's period of active service.  His 
initial complaint was noted in November 1987, several years 
after service.  None of the clinical records currently 
associated with the claims folder relate the veteran's 
complaints to an inservice disease or injury.  In the absence 
of evidence of "continuity" since service offering the 
prospects of relating the veteran's rib disorder to service, 
service connection for such is denied.

The Board notes that the veteran is always free to submit any 
evidence having a bearing on any of these matters in an 
effort to reopen any of his claims.


ORDER

Entitlement to service connection for residuals of a right 
ankle fracture is granted.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for carpal tunnel syndrome 
of the left wrist is denied.

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to neck and back disorders is 
denied.

Entitlement to service connection for a rib disorder 
involving the cartilage and sternum is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


